DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8, 9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegelberg (4,252,238) in view of Van Erden (4,925,316).
 
    PNG
    media_image1.png
    576
    610
    media_image1.png
    Greyscale


Spiegelberg discloses a fin seal package comprising a first panel portion (defined by top of the package) and a second panel portion (defined by bottom of the package), and an interior package cavity defined between the first and second panel portions; a fin seal defined along a length of one of the first and second panel portions; an access slit provided along a portion of the first panel portion having first and second slit ends, and a cross end seal; and a reclosure device (defined by combination of protrusion 17 and groove 16) in which a portion of the reclosure device extends from and outside of the first panel portion at the access slit (see figure above).  Spielberg does not disclose the reclosure device including first and second flanges sealed to the interior surface on a first and second sides of the access slit, and a cross end seal provided on each of the first and second flange seals at the first and second slit ends, as required.  However, Van Erden discloses a reclosable bag (65) comprising a reclosure device (74) comprising complementary fasteners strips (75) including flanges (defined by portion of the fastener strips attached to the interior of the bag panels 67) folded to extend transverse to access slit (71), and sealed to the interior surface of the first and second panel portions, and a cross end seal (74a) provided transverse to each of the first and second flange seals at first and second slit ends (see figure 1), to define a full perimeter seal around the access slit, with a portion of the reclosure device extends extending from and outside of the first panel portion at the access slit (see column 2 lines 45-66).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the reclosure device of Spielberg for the reclosure device including the cross end seal as taught by Van Erden since the 
Claim 3
Spiegelberg further discloses the access slit is provided in the same direction as the fin seal (see figure above).
Claim 5
Spiegelberg and Van Erden discloses the reclosure device includes interlocking structures (77) forming female/groove locking member (defined by space between 77) and a male/protrusion locking member (77) (see figure 2).  From the argument that Spiegelberg and Van Erden does not disclose female and male locking members, Van Erden, embodiment of figure 4, discloses interlocking structures of a female locking member (100) and male locking member (101).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interlocking device of Spiegelberg and Van Erden including male and female interlocking feature as taught by Van Erden as an alternative zipper closure to seal the bag.
Claim 6
Van Erden further discloses the reclosure device is press-to-close zipper device (see column 2 lines 54-60).
Claim 8

Claim 9
Van Erden further discloses the reclosure device is generally T-shaped.  Each of the fasteners strips of the reclosure device has a shoulder portion (see figure 2).  
Claim 15
Spiegelberg discloses a pillow pouch package comprising a first panel portion (defined by top of the package) and a second panel portion (defined by bottom of the package), and an interior package cavity defined between the first and second panel portions; an access slit provided along a portion of the first panel portion having first and second slit ends; and a reclosure device (defined by combination of protrusion 17 and groove 16) constructed of a film material and having first and second extending flange members, in which a portion of the reclosure device extends from and outside of the first panel portion at the access slit (see figure above).  The sheet of material forming the closure device extends along the interior of the package, as shown in figure 7 above). Spielberg does not disclose the reclosure device including first and second flanges sealed to the interior surface on a first and second sides of the access slit, and a cross end seal provided on each of the first and second flange seals at the first and second slit ends, as required.  However, Van Erden discloses a reclosable bag (65) comprising a reclosure device (74) comprising complementary fasteners strips (75) including flanges (defined by portion of the fastener strips attached to the interior of the bag panels 67) folded to extend transverse to access slit (71), and sealed to the interior surface of the 
Claim 16
Spiegelberg and Van Erden discloses the reclosure device includes interlocking structures (77) forming female/groove locking member (defined by space between 77) and a male/protrusion locking member (77) (see figure 2).  From the argument that Spiegelberg and Van Erden does not disclose female and male locking members, Van Erden, embodiment of figure 4, discloses interlocking structures of a female locking member (100) and male locking member (101).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interlocking device of Spiegelberg and Van Erden including male and female interlocking feature as taught by Van Erden as an alternative zipper closure to seal the bag.
Claim 17
.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Light (5,885,673) in view of Van Erden (4,925,316).
Claim 1
Light discloses a fin seal package comprising a first panel portion and (defined by top of the package) and a second panel portion (defined by bottom of the package), and an interior package cavity; a fin seal (120) defined along a length of the first panel portions; an access slit (defined by opening between flanges 142 and 144) provided along a portion of the first panel portion (see figure 5).  Light further discloses a peelable seal (134) that when portions (142 and 144) are pulled apart provide access to the interior of the package.  Light further discloses to reuse the package the user can fold the unsealed portions (142 and 144) (see column 7 lines 1-15).  Spielberg does not disclose a reclosure device including first and second flanges sealed to the interior surface on a first and second sides of the access slit, and a cross end seal provided on each of the first and second flange seals at the first and second slit ends, as required.  However, Van Erden discloses a reclosable bag (65) comprising a reclosure device (74) comprising complementary fasteners strips (75) including flanges (defined by portion of the fastener strips attached to the interior of the bag panels 67) folded to extend transverse to access slit (71), and sealed to the interior surface of the first and second panel portions, and a cross end seal (74a) provided transverse to each of the first and second flange seals at first and second slit ends (see figure 1), to define a full perimeter seal around the access slit, with a portion of the reclosure device extends extending 
Claim 4
Light further discloses the access slit is provided transverse to the direction of the fin seal (see figure 5).
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Spiegelberg (4,252,238) and Van Erden (4,925,316) as applied to claim 1 above, and further in view of May 5,725,312).
Spiegelberg further discloses a first extending flange member (13) and a second extending flange member (14), the first extending flange member constructed of a thinner material than, and extending from, a first flange and the second extending flange member constructed of a thinner material than, and extending from, a second flange.  After Spielberg is modified by Van Erden, the interlocking structure of the reclosure device would be attached to the first and second extending flange members.  From the argument the first and second extending flanges are not thinner than the first and second flanges, May discloses a flexible container (10) comprising a reclosure device (defined by 16 and 18) being thicker than the material (12 and 14) that forms the bag (see figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modified Spiegelberg and Van .
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegelberg (4,252,238) and Van Erden (4,925,316) as applied to claim 1 or 15 above, and further in view of Hui (US 8,096,022).
Claims 7 and 18
Spiegelberg and Van Erden discloses the reclosure device is a zipper device (see Van Erden’s abstract).  Spiegelberg and Van Erden does not disclose the reclosure device including a slider for the zipper device.  However, Hui discloses a reclosable container (10) comprising a reclosable device (defined by combination of rib 32 and groove 28) including a slider (46) (see column 2 lines 28-47).  Hui discloses the slider is movable in one direction to progressively separate the rib from the groove to open the container and is movable in a opposite direction to return the rib to a retained condition in the groove to close the container (see abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the reclosable device of Spiegelberg and Van Erden including a slider as taught by Hui for easy opening and closing of the reclosable device.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegelberg (4,252,238) and Van Erden (4,925,316) as applied to claim 1 or 15 above, and further in view of Fish (US 2014/0056545).
Claims 10 and 19
Spiegelberg and Van Erden does not disclose the reclosure device including opposing gap features.  However, Fish discloses a bag (100) comprising a reclosable device .
Claim 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegelberg (4,252,238) and Van Erden (4,925,316) as applied to claim 1 or 15 above, and further in view of Ausnit (4,848,928).
Claims 11-13 and 20
Speigelberg and Van Erden discloses a portion of the reclosure device extending out from the first panel portion (see figure above).  Spiegelberg and Van Erden does not disclose the portion extending out from the first panel portion including a removable end portion.  However, Ausnit discloses a package (10) comprising a reclosable device (defined by combination of rib and groove elements 18 and 19) including a fin seal with a removable end portion or frangible seal (16) which is removed along cut/tear slit (24) (see figure 1, column 3 lines 23-28 and column 4 lines 46-54).  Ausnit further discloses that it is desirable the container to be completely sealed so it cannot be tampered with an the package will first be opened when placed in use by severing the material so as to provide access to the rib and groove elements and the contents (see column 1 lines 46-59).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the package of Spiegelberg and Van .   
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Spiegelberg (4,252,238) and Van Erden (4,925,316) as applied to claim 1 above, and further in view of Schneider (US 2007/0230834).
Spiegelberg and Van Erden does not disclose the reclosure device including a peel seal.  However, Schneider discloses a package comprising a recloseable device (defined by zipper strips 30, 34 with a slider 10) and a peelable seal (20) used for tamper evidence (see [0036] and figure 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the package of Spiegelberg and Van Erden including a peel seal joining above the zipper closure as taught by Schneider for tamper-proof evidence of the container.  
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of a new ground of rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736